DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
  
Response to Amendment
The Amendment filed on 04/26/2022 has been entered. Claims 1-18 remain pending in the application with claims 2-3, 11, 13-14, and 16-17 withdrawn from further consideration. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of copending Application No. 14/767,427. Although the claims at issue are not identical, they are not patentably distinct from each other. The co-pending claims require all of the same features of the instant claims with an additional limitation for the material of another layer that is optionally included in the instantly claimed devices. Given the open language of the instant claims, it is clear that the instant claims are directed to the same devices as the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Je et al. (KR-20110018195) (Je) in view of Veres et al. (US 2006/0155040) (Veres).

In reference to claims 1, Je teaches organic electroluminescent device comprising an anode, a cathode, a hole transport layer,a light emitting layer, and an electron transport layer (Je p. 9 and 10 of translation) wherein the electron transport layer includes an anthracene derivative, for example the compound (21) shown below (Je bottom of page 5), for use in an organic light emitting diode, preferably included in the electron transport layer in order to improve luminance and extend service life of the device (Je Machine translation, bottom of page 5 to top of page 6;see final page of machine translation; [0213]-[0214] in the original document). 

    PNG
    media_image1.png
    215
    144
    media_image1.png
    Greyscale

Je does not expressly teach that the hole transport layer comprises a compound of the instant chemical formula 1 but teaches that diamine derivatives based on triphenylamine are used and otherwise that the material is not particularly limited and can be known materials in the art. 

With respect to the difference, Veres teaches  organic semiconductor materials  for use in organic light emitting devices that are used in hole transport layers including the compound 2L as shown below (Veres [0019] [0031]). 

    PNG
    media_image2.png
    117
    312
    media_image2.png
    Greyscale


Veres further teaches that these compositions exhibit improved carrier mobility, good solubility for solution coating techniques, compatibility with binders and high durability [0026]). 

In light of the motivation of using the organic semiconductor material of Veres as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the anthracene derivative as described by Je as the electron transport layer material in the device of Je in order to improve carrier mobility, provide good solubility for solution coating techniques, compatibility with binders and high durability and thereby arrive at the claimed invention. 
For Claim 1: The compound of 2L reads on the compound of formula (1) wherein Ar1 and Ar3 are each unsubstituted phenyl, Ar2 and Ar4 are each unsubstituted phenyl and compound (21) of Je reads on a compound of formula (2) wherein A is a phenylene, q is 1, C is phenyl, B is a biphenyl pyrimidine p is 8 and D is hydrogen.
For Claim 4: Compound (21) Reads on wherein Ar11, Ar12 and Ar13 are each phenyl, R8 is hydrogen and A is phenylene. 

Claims 5-9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Je in view of Veres as applied to claim 1 above, and further in view of Je et al (US 2010/0052426) (Je2).

Je in view of Veres teaches the device as described above for claim 5 but does not expressly state that the light emitting layer comprises a host and dopant materials are an anthracene host and a pyrene derivative dopant or an amine derivative with a fluorene group as instantly claimed.

With respect to the difference, Je2 teaches pyrene derivatives as blue emitting materials for use in an OLED that give high blue color purity and long lifetime (Je2 [0008] [0009] abstract) in combination with anthracene host materials, for example compound BD17 as shown below (Je2 [0014] page 4) and BH01 as shown below (Je2 [00018]). 

    PNG
    media_image3.png
    324
    301
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    192
    223
    media_image4.png
    Greyscale

In light of the motivation of using the pyrene derivatives of Je2 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the pyrene derivative BD17 and BH01 as described by Je2 in order to provide a device with high color purity and long lifetime, and thereby arrive at the claimed invention. 

For Claim 5 and 12: The dopant of Je2 reads on a blue luminous dopant as the device produces blue light. 
For Claims 8 and 9: The anthracene compound EM1 of Je2 reads on an anthracene host. 
For Claim 6 and 15: Reads on wherein the blue dopant is a pyrene derivative.
For Claim 7 and 18: Reads on wherein the blue dopant is an amine derivative having a fluorene ring as a part of a condensed ring.

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are moot as they are not directed to the instantly recited combination of references. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Primary Examiner, Art Unit 1786